Citation Nr: 1801449	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disorder, to include as due to chemical and/or other environmental hazard exposure.

2.  Entitlement to service connection for a skin disorder and discoloration, to include as due to chemical and/or other environmental hazard exposure.

3.  Entitlement to service connection for pharyngitis, to include as due to chemical and/or other environmental hazard exposure.

4.  Entitlement to service connection for a memory and sleep-related disorder, to include as due to chemical and/or other environmental hazard exposure.

5.  Entitlement to service connection for early menopause, to include as due to chemical and/or other environmental hazard exposure.




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2016, the Board remanded these matters for further development.  Also at that time, the issue of entitlement to service connection for a right elbow disability was remanded.  In a September 2017 rating decision, service connection for a right elbow disability was granted.  As that is a full grant of the benefit sought as to that issue, it is no longer on appeal. 

The issues of entitlement to service connection for an upper respiratory disorder, entitlement to service connection for a skin disorder and discoloration, and entitlement to service connection for early menopause are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of pharyngitis.

2.  The Veteran's memory and sleep-related impairment are symptoms attributed to her service-connected posttraumatic stress disorder (PTSD).

3.  The Veteran does not have a separately diagnosed memory and sleep-related disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pharyngitis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a memory and sleep-related disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).
Pharyngitis

The Veteran claims entitlement to service connection for pharyngitis.  For the following reasons and bases, the Board finds that entitlement to service connection for pharyngitis is not warranted.

The Veteran's service treatment records contain several complaints of a sore throat.  See July 1986 Treatment Note; December 1986 Treatment Note; April 1987 Treatment Note; June 1987 Treatment Note; July 1987 Treatment Note. 

The Veteran was afforded a VA examination in July 2013.  The examiner concluded that the Veteran did not have any evidence of pharyngitis.  See July 2013 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ).  

Following the Board's September 2016 remand, an additional examination was performed in February 2017.  Upon further examination of the Veteran's and her claims file, the examiner concluded that the Veteran did not have a diagnosis of pharyngitis.  See February 2017 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ.

The Board notes that the Veteran has never been diagnosed with pharyngitis.  The competent and credible medical evidence does not show a current diagnosis of pharyngitis at any time.  While the Veteran asserts that she has pharyngitis, as a layperson she does not have the medical competence to identify or diagnose pharyngitis, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

As stated above, service connection may only be granted for a current disability.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of pharyngitis or that she has ever been diagnosed with pharyngitis.  Accordingly, entitlement to service connection for pharyngitis is denied.

Memory and Sleep-related Disorder

The Veteran claims entitlement to service connection for a memory and sleep-related disorder.  For the following reasons and bases, the Board finds that entitlement to service connection for a memory- and sleep-related disorder is not warranted.

Following the Board's September 2016 remand, the Veteran underwent a VA Mental Disorders examination to determine the nature and etiology of her claimed memory and sleep-related disorder.  The VA examiner was asked to identify all diagnoses pertinent to the Veteran's claim.  See September 2016 Board Remand.  The February 2017 examiner concluded that the Veteran did not have a separate diagnosis of a sleep and memory-related disorder.  See February 2017 VA Medical Opinion.  The examiner rationalized that the Veteran's sleep and memory issues were symptoms of her PTSD and not a distinct diagnosis.  Id.

The Board notes that the Veteran has never been diagnosed with a memory and sleep-related disorder.  The competent and credible medical evidence does not show a current diagnosis of a memory and sleep-related disorder at any time.  While the Veteran asserts that she has a memory and sleep-related disorder, as a layperson  she does not have the medical competence to identify or diagnose a specific psychiatric disorder, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 ( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno, 6 Vet. App. at 469-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

The Board acknowledges the Veteran's complaints of memory and sleep related impairments, but these symptoms have been attributed to, and are being compensated for under her service-connected PTSD.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The Board is mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). However, such a situation has not been presented here.  On the contrary, the medical evidence of record attribute memory and sleep related impairment to the Veteran's PTSD, without evidence of other diagnoses that are clinically distinguishable from those for which service connection has been granted.  It follows that none of those underlying symptoms rises to the level of a distinct disability warranting an additional award of service connection in this instance. See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999) (holding that a mere symptom, standing alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

Accordingly, entitlement to service connection for a memory and sleep-related disorder is denied.


ORDER

Entitlement to service connection for pharyngitis is denied.

Entitlement to service connection for a memory and sleep-related disorder is denied.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claims so she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The claims must be remanded to obtain adequate medical examinations and opinions that comply with the directives of the September 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The September 2016 remand directed the RO to obtain medical examinations and opinions which would address the Veteran's contention that her claimed disorders were related to her active duty service, to include as due to chemical and/or other environmental hazards exposure.  Following the September 2016 remand, the Veteran was afforded examinations to address her skin disorder and upper respiratory disorder.  Each opinion was limited to the relationship of the Veteran's claimed service-connected disabilities and environmental exposures.  None of the opinions addressed whether the Veteran's disorders were related to any other aspect or incident of her active duty service.

The Board finds that a remand is required to comply with the September 2016 remand directives.
Additionally, the Board notes that the September 2016 remand directed the RO to develop the Veteran's contention of exposure to herbicide agents; mustard, sarin, and CS gasses, asbestos, ionizing radiation; PCBs; various bacterial, nerve, and chemical agents; and contaminated water.  The RO completed this development in a November 2016 letter to the Veteran.  The Veteran did not respond to the November 2016 letter.  As this matter is being remanded, the Veteran should be afforded another opportunity to assist in the development of her claim.  In this regard, the Veteran is advised that a claimant's cooperation is essential to the development of any claim, and failure to provide requested information may result in a negative adjudication of her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). 

In regard to the Veteran's claim of entitlement to service connection for early onset menopause, the Board notes that the Veteran has not been afforded an examination to determine the etiology of this condition.  On remand, such an examination should be provided.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If any outstanding records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Attempt to verify the Veteran's asserted chemical and environmental hazard exposure while stationed at Fort McClellan between November 1984 and May 1985 following the procedures set forth in VA's M21-1 Adjudication Procedures Manual.

If sufficient information is not provided to make such a request, or if attempts to verify the relevant information are not successful, the Veteran must be notified.  All verification efforts must be documented and associated with the Veteran's claims file.

3.  After completing the development set forth above in (1) and (2), refer the claims file to the February 2017 VA examiner for an addendum opinion to determine the nature and etiology of the Veteran's restrictive airway disease.  The claims file, to include a copy of this REMAND, must be made available to, and reviewed by, the examiner.  The Veteran should not be scheduled for an examination unless deemed necessary by the examiner.

After a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's restrictive airway disease is related to her active military service, to include chemical and other environmental hazard exposure while stationed at Fort McClellan.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  After completing the development set forth above in (1) and (2), refer the claims file to the February 2017 VA examiner for an addendum opinion to determine the nature and etiology of the Veteran's skin disorder and discoloration.  The claims file, to include a copy of this REMAND, must be made available to, and reviewed by, the examiner.  The Veteran should not be scheduled for an examination unless deemed necessary by the examiner.

After a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder is related to her active military service, to include chemical and other environmental hazard exposure while stationed at Fort McClellan.

* In providing this opinion, the examiner must acknowledge and consider the November 1986 service treatment record documenting a rash covering the Veteran's body.

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

5.  After completing the development set forth above in (1) and (2), schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her early menopause. 

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should provide an opinion on whether it at least as likely as not (50 percent or greater probability) that the Veteran's restrictive airway disease is related to her active military service, to include chemical and other environmental hazard exposure while stationed at Fort McClellan.

A complete rationale should be provided for all opinions expressed.

6.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


